Citation Nr: 0924481	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-03 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran had active military service during World War II, 
from November 1942 to April 1945.  He died in May 2004.  The 
appellant is his surviving spouse.  She appealed to the Board 
of Veterans' Appeals (Board) is from a March 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Since the claim for cause of death must be further developed, 
the Board is remanding this case to the RO via the Appeals 
Management Center (AMC).


REMAND

Under the circumstances of this case, VA is required to 
further assist the appellant in developing the evidence 
pertinent to her claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).

First, the Veteran's certificate of death shows he died in 
May 2004 at Clay County Hospital.  But his terminal 
hospitalization records have not been obtained and associated 
with the claims file for consideration in this appeal.  
As these records are potentially relevant, VA is obligated to 
try and obtain them.  38 C.F.R. § 3.159(c)(1).



The widow-appellant is alleging the Veteran's heart problems 
that contributed to his death were related to his service-
connected anxiety disorder.  The certificate of death lists 
the cause of his death as COPD (chronic obstructive pulmonary 
disease).  Other significant conditions listed as 
contributing to his death, but not resulting in the 
underlying cause, are CHF (congestive heart failure) 
pulmonary fibrosis, and atrial fibrillation.  The manner of 
death reportedly was "natural cause."

At the time of his death, the Veteran's service-connected 
anxiety reaction was rated as 50-percent disabling.  Service 
connection was also in effect for a left knee disorder, rated 
as 30-percent disabling; hearing loss, also rated as 30-
percent disabling; and a shell fragment wound scar involving 
Muscle Group XIII, rated as 20-percent disabling.  The 
combined rating was 80 percent, and he had been granted a 
total disability rating based on individual unemployability 
(TDIU) effectively since July 21, 2003.

In support of her assertion that the Veteran's service-
connected anxiety disorder contributed to his death, the 
appellant has submitted statements from a private physician 
indicating that, prior to the Veteran's death, his anxiety 
had increased.  Also submitted were 2007 and 2008 medical 
treatise articles from the internet linking stress to 
increased risk of heart disease.

Where medical article or treatise evidence, standing alone, 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion, a claimant 
may use such evidence to meet the requirement for a medical 
nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an 
attempt to establish a medical nexus between the Veteran's 
service (or, here, service-connected disability), and a 
disease that caused or contributed to his death solely by 
generic information in a medical journal or treatise 
"is too general and inclusive."  Sacks v. West, 11 Vet. App. 
314, 317 (1998) (holding that a medical article that 
contained a generic statement regarding a possible link 
between a service-incurred mouth blister and a present 
pemphigus vulgaris condition did not satisfy the nexus 
element).

Still, though, medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) 
(holding that evidence from scientific journal combined with 
doctor's statements was "adequate to meet the threshold test 
of plausibility").

So this medical treatise evidence the widow-appellant has 
submitted in support of her claim, while not reason enough to 
grant her claim, is nonetheless reason enough for the Board 
to obtain a medical nexus opinion indicating the likelihood 
that the Veteran's service-connected anxiety disorder either 
caused or, as alleged, contributed substantially or 
materially to his death.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The widow-appellant is also entitled to additional notice to 
comply with the Veterans Claims Assistance Act (VCAA).  The 
Court has clarified that in a case, as here, involving a 
claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death, 
38 U.S.C.A. § 5103(a) notice must include:  (1) a statement 
of the conditions, if any, for which the Veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The content of the § 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application.  Here, although a VCAA letter was issued in 
February 2007, it does not comply with these aforementioned 
VCAA requirements pursuant to Hupp, requiring another letter 
to provide the required additional information.

Additional VCAA notice is also needed to comply with another 
decision of the Court, Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), insofar as apprising the widow-appellant 
claimant of all elements of her claim, including in regards 
to the downstream effective date (keeping in mind that her 
cause-of-death claim does not involving a downstream 
disability rating).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the appellant-widow an additional 
VCAA notice letter that complies with the 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2008), including specifically in terms of 
providing an explanation of the 
information or evidence needed to 
establish a claim for service connection 
for the cause of the Veteran's death, as 
outlined by the Court in Hupp.  Also 
advise her that an effective date will be 
assigned if DIC benefits are eventually 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a downstream effective date, as 
outlined by the Court in Dingess/Hartman.

2.  Obtain copies of the Veteran's 
terminal hospital records, if any, from 
the Clay County Hospital in 
Ashland, Alabama, and associate these 
records with the claims file for 
consideration in this appeal.  
38 C.F.R. § 3.159(c)(1).

3.  Obtain a VA medical opinion indicating 
whether it is at least as likely as not 
(50 percent or greater possibility) that 
the Veteran's service-connected anxiety 
reaction, in particular, or his service-
connected left knee disability, hearing 
loss or shell fragment wound scar 
involving Muscle Group XIII either caused 
or contributed substantially or materially 
to his death.

*As already explained, the appellant-widow 
is alleging the service-connected anxiety 
reaction increased the risk of the Veteran 
developing heart problems - which she, 
in turn, believes led to his terminal COPD 
listed as his immediate cause of death or, 
alternatively, to the CHF, pulmonary 
fibrosis, and atrial fibrillation listed 
on his certificate of death as other 
significant conditions contributing to his 
death, but not resulting in the underlying 
cause.

To facilitate making this important 
determination, the claims file, including 
a complete copy of this remand and 
supporting physician's statements and 
medical treatise internet articles the 
appellant-widow submitted, must be made 
available to the commenting physician for 
review of the pertinent medical and other 
history.  The author of the opinion must 
discuss the medical rationale of the 
opinion, specifically to include a 
response to the aforementioned internet 
medical articles submitted by the 
appellant-widow concerning increased risks 
of heart disease due to anxiety and 
stress.  



4.  Then readjudicate the appellant-
widow's 
cause-of-death claim in light of the 
additional evidence.  If the claim is not 
granted to her satisfaction, send her and 
her representative a supplemental 
statement of the case and give them time 
to respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant-widow has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



